         Case 2:18-cv-02552-DDC-KGG Document 15 Filed 11/08/18 Page 1 of 3




                            UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF KANSAS

NYLA FOSTER; LUC BENSIMON; JESSICA           )
HICKLIN; C.K.; AND KANSAS STATEWIDE          )
TRANSGENDER EDUCATION PROJECT,               )
                                             )
                             Plaintiffs,     )
                                             )
v.                                           )              Civil Action No. 2:18-cv-02552
                                             )
JEFF ANDERSEN, in his official capacity as   )
Secretary of the Kansas Department of Health )
and Environment; et al.                      )
                                             )
                             Defendants.     )
__________________________________________)

                           CLERK’S ORDER EXTENDING TIME
                           TO ANSWER OR OTHERWISE PLEAD

         Pursuant to D. Kan. Rule 77.2(a)(2), Defendants Jeff Andersen, Secretary for the Kansas

Department of Health and Environment, Lou Saadi, State Registrar, and Kay Haug, Director of

Vital Statistics, [Defendants] request a 14-day extension within which to answer or otherwise

plead.

         Defendants were served with Summons on October 19, 2018. The Defendants’ answer or

responsive pleading is due November 9, 2018, and the time originally prescribed for answering

or responding to Plaintiff’s Complaint has not expired. With this extension, Defendants’ answer

or responsive pleading will be due on or before November 23, 2018.

         Defendants Jeff Andersen, Secretary for the Kansas Department of Health and

Environment, Lou Saadi, State Registrar, and Kay Haug, Director of Vital Statistics are hereby

granted an additional fourteen (14) days’ time to answer or otherwise respond to Plaintiffs’

Complaint herein to and including November 23, 2018.
      Case 2:18-cv-02552-DDC-KGG Document 15 Filed 11/08/18 Page 2 of 3




                11/08/2018
       Dated:_____________________




                                             s/Colleen Abraham
                                         By______________________ Deputy Clerk



Respectfully submitted,



  /s/ Eugene Lueger
Eugene Lueger, Attorney, SCID#13972
Kansas Department of Health & Environment
Office of Legal Services
Curtis State Office Building, Suite 560
1000 SW Jackson
Topeka, Kansas 66612-1371
(785) 296-0088
gene.lueger@ks.gov
ATTORNEY FOR DEFENDANTS
JEFF ANDERSEN, SECRETARY FOR THE KDHE
LOU SAADI, STATE REGISTRAR, AND
KAY HAUG, DIRECTOR OF VITAL STATISTICS
      Case 2:18-cv-02552-DDC-KGG Document 15 Filed 11/08/18 Page 3 of 3




                               CERTIFICATE OF SERVICE

        I hereby certify that on the _8th__ day of _____November_____, 2018, I presented the
foregoing to the Clerk of the Court for filing and uploading to the CM/ECF system that will send
notice of electronic filing to the following:

James D. Lawrence
Sarah R. Holdmeyer
Bryan Cave Leighton Paisner, LLP
One Kansas City Place
1200 Main Street, Suite 3800
Kansas City, Missouri 64105
jdlawrence@bclplaw.com
sarah.holdmeyer@bclplaw.com
ATTORNEYS FOR PLAINTIFFS

Katherine A. Keating
Bryan Cave Leighton Paisner LLP
Three Embarcadero Center, 7th Floor
San Francisco, California 94111
Katherine.keating@bclplaw.com
ATTORNEY FOR PLAINTIFFS

Omar Gonzalez-Pagan
Lambda Legal Defense and Education Fund, Inc.
120 Wall Street, 19th Floor
New York, New York 10005
Ogonzalez-pagan@lambdalegal.org
ATTORNEY FOR PLAINTIFFS

Kara N. Ingelhart
Lambda Legal Defense and Education Fund, Inc.
105 West Adams Street, Suite 2600
Chicago, Illinois 60603
kingelhart@lambdalegal.org
ATTORNEY FOR PLAINTIFFS



                                                    /s/ Eugene Lueger
                                                   Eugene Lueger, Attorney, SCID#13972
